Citation Nr: 0008447	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  96-35 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.  

2.  Entitlement to an increased evaluation for post-operative 
residuals of a cervical C5-C6 anterior fusion and diskectomy 
with left arm radiculopathy, currently evaluated as 20 
percent disabling.  

3.  Entitlement to an increased evaluation for a compression 
fracture at T12 and lumbar strain, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1980 to June 1993.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a December 1993 
rating decision of the St. Petersburg, Florida Regional 
Office (hereinafter "the RO") which, in pertinent part, 
granted service connection for post-operative residuals of a 
cervical C5-C6 anterior fusion and diskectomy with left arm 
radiculopathy and assigned a noncompensable disability 
evaluation.  Service connection was also granted for a 
compression fracture at T12 and lumbar strain with a 
noncompensable disability evaluation.  Service connection was 
denied for bilateral hearing loss, migraine headaches and for 
a skin disorder.  A July 1995 rating decision, in pertinent 
part, increased the disability evaluation assigned for the 
veteran's service-connected cervical spine disorder to 10 
percent effective June 19, 1993.  

In a March 1998 decision, the Board denied the veteran's 
claim for entitlement to service connection for a skin 
disorder.  The Board remanded the remaining issues on appeal 
to the RO to afford the veteran Department of Veterans 
Affairs (hereinafter "VA") orthopedic, neurological and 
audiological examinations.  An October 1999 rating decision, 
in pertinent part, granted service connection for migraine 
headaches and assigned a noncompensable disability 
evaluation.  Service connection was also granted for hearing 
loss of the left ear with a noncompensable evaluation.  The 
disability evaluation assigned for the veteran's service-
connected post-operative residuals of a cervical C5-C6 
anterior fusion and diskectomy with left arm radiculopathy 
was increased to 20 percent effective June 19, 1993.  
Further, the disability evaluation assigned for the veteran's 
service-connected compression fracture at T12 and lumbar 
strain was increased to 10 percent effective June 19, 1993.  
The veteran has been represented throughout this appeal by 
the American Legion.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Competent evidence reflecting the current existence of a 
hearing loss of the right ear for VA purposes has not been 
presented.  


CONCLUSION OF LAW

The claim for entitlement to service connection for hearing 
loss of the right ear is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  The United States Court of Veterans Appeal 
(hereinafter "the Court") has held that:

A veteran claiming entitlement to VA 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991). See 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-
611 (1992).  If a claim is not well-
grounded, the Board does not have the 
jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

The Court has clarified that:

Because a well-grounded claim is neither 
defined by the statute nor by the 
legislative history, it must be given a 
common sense construction.  A well-
grounded claim is a plausible claim, one 
which is meritorious on its own or 
capable of substantiation.  Such a claim 
need not be conclusive, but only possible 
to satisfy the initial burden of 
§ 3007(a) [presently enacted as 38 U.S.C. 
§ 5107(a) (1993)].  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990). 

In the instant appeal, the veteran is seeking service 
connection for hearing loss of the right ear.  As discussed 
below, the Board finds that the veteran's claim is not well-
grounded and that, therefore, there is no further duty to 
assist the veteran with development of his claim.  

I.  Service Connection for Hearing Loss of the Right Ear  

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1999).  
The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999). 

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
Where a veteran served continuously for ninety days or more 
during a period of war and an organic disease of the nervous 
system, including sensorineural hearing loss, becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (19969.

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that the provisions of 
38 C.F.R. § 3.385 prohibit the award of service connection 
for hearing loss disability where audiometric test scores are 
within the established limits.  Hensley v. Brown, 5 Vet.App. 
155, 158 (1993) citing Ledford v. Derwinski, 3 Vet.App. 87, 
89 (1992).  

Also, the Court has held that in order for a claim for 
service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).

The available service personnel records indicate that the 
veteran's military occupational specialty was listed as a 
mobile subscriber equipment (MSE) network switching systems 
operator and a multichannel communications systems operator.  
The service medical records reflect that the veteran 
underwent an enlistment examination in February 1980.  There 
was a notation that the veteran's ears and ear drums were 
normal.  The audiological evaluation showed pure tone 
thresholds in the veteran's right ear of 20 decibels at 500 
Hz, 20 decibels at 1,000 Hz, 5 decibels at 2,000 Hz, 5 
decibels at 3,000 Hz and 10 decibels at 4,000 Hz.  A November 
1982 examination report noted pure tone thresholds in the 
veteran's right ear of 20 decibels or less for frequencies 
between 500 and 4,000 Hz.  A December 1983 audiological 
evaluation report showed pure tone thresholds of 15 decibels 
or less for frequencies between 500 Hz and 4,000 Hz in the 
veteran's right ear.  A March 1989 treatment entry noted that 
the veteran complained of pain in his right ear and in the 
right side of his head.  The impression was no apparent cause 
of scalp tenderness and no otitis with the need to rule 
external otitis.  An April 1991 examination report included 
notations that the veteran's ears and ear drums were normal.  
Pure tone thresholds were 25 decibels or less for frequencies 
between 500 Hz and 4,000 Hz in the veteran's right ear.  A 
July 1991 examination report noted that the veteran had 
undergone a right ear tympanic membrane retraction.  It was 
also indicated that the veteran had low frequency mild 
conduction hearing loss on the right.  The audiological 
evaluation showed pure tone thresholds in the veteran's right 
ear of 30 decibels at 500 Hz, 25 decibels at 1,000 Hz, 0 
decibels at 3,000 Hz and 15 decibels at 4,000 Hz.  

The veteran underwent a VA general medical in September 1993.  
He reported that in 1991, he had been told that his hearing 
had decreased and such was confirmed with an audiogram at the 
time of his separation.  The veteran indicated that he had to 
turn the radio and television up a little and that he would 
have slight difficulty hearing a spoken voice in a crowded 
room.  It was noted that the veteran did not want to go 
through another audiogram.  The examiner reported that the 
veteran's ear canals and drums were intact and clear, 
bilaterally.  The diagnoses included by history, mild hearing 
loss.  

VA treatment records dated in July 1994 indicated that the 
veteran was treated for several disorders as did private 
treatment records dated from June 1997 to November 1997.  

The veteran underwent a VA audiological examination in 
September 1998.  It was noted that the veteran complained of 
significant difficulty understanding speech in noise as well 
as the need to ask people to repeat themselves.  The veteran 
reported that he was stationed near an airport during service 
and that he was exposed to jets and artillery fire.  He 
indicated that he wore hearing protection as needed.  The 
examiner reported that the pure tone thresholds in the 
veteran's right ear were 20 decibels at 500 Hz, 20 decibels 
at 1,000 Hz, 5 decibels at 2,000 Hz, 5 decibels at 3,000 Hz 
and 30 decibels at 4,000 Hz.  The average pure tone threshold 
for the veteran's right ear was 15 decibels.  The speech 
recognition ability was 100 percent.  As to a diagnosis, the 
examiner indicated that testing revealed that the veteran had 
hearing within normal limits through 2,000 Hz, sloping to a 
mild to moderate sensorineural hearing loss, bilaterally.  
The examiner stated that speech recognition thresholds were 
consistent with pure tone thresholds indicating good patient 
reliability.  Word recognition scores were noted to be 
excellent in both ears.  

The veteran also underwent a VA ear examination in September 
1998.  He complained of hearing loss which was greater in his 
left ear than his right ear.  The veteran reported that he 
had noted a slight progression of the hearing loss over the 
past couple of years.  The examiner reported that examination 
of the veteran's ears showed normal auricle, external 
auditory canals, tympanic membranes, tympanum, and mastoid, 
bilaterally.  There was no active disease present.  It was 
observed that the veteran had bilaterally absent acoustic 
reflexes.  The examiner noted that the pattern of hearing 
loss showed sensorineural hearing loss present bilaterally 
above 2,000 to 3,000 Hz.  As to an assessment, the examiner 
indicated that the veteran had a high frequency sensorineural 
hearing loss in a mild to moderate level with the left ear 
being slightly worse than the right ear.  Private treatment 
records dated from February 1999 to June 1999 referred to 
other disorders.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the record is without sufficient 
objective evidence supportive of a finding that a hearing 
loss disability of the right ear for VA purposes became 
manifest or otherwise originated during the veteran's period 
of service or within one year of his service separation.  The 
Board notes that the service medical records do indicate that 
the veteran suffered some decrease in hearing acuity in his 
right ear during service.  The February 1980 entrance 
examination report revealed pure tone thresholds in the 
veteran's right ear of no more than 20 decibels for 
frequencies between 500 Hz and 4,000 Hz.  A July 1991 
examination report showed pure tone thresholds in the 
veteran's right ear of 30 decibels at 500 Hz, 25 decibels at 
1,000 Hz, 0 decibels at 3,000 Hz and 15 decibels at 4,000 Hz.  
There was also a notation, at that time, that the veteran had 
low frequency mild conduction hearing loss on the right.  
However, the Board notes that the pure tone thresholds 
reported were not above 26 decibels for at least three 
frequencies and they were all less that 40 decibels.  

Additionally, the Board observes that a September 1998 VA 
audiological examination report noted that pure tone 
thresholds in the veteran's right ear were 20 decibels at 500 
Hz, 20 decibels at 1,000 Hz, 5 decibels at 3,000 Hz and 30 
decibels at 4,000 Hz.  The speech recognition ability in the 
veteran's right ear was 100 percent.  The Board observes that 
although the September 1998 VA audiological examination 
report, as well as the September 1998 VA ear examination 
report, indicated diagnoses of bilateral mild to moderate 
sensorineural hearing loss, the pure tone thresholds and 
speech recognition ability reported for the veteran's right 
ear are not indicative of a hearing loss disability as 
defined by 38 C.F.R. § 3.385 (1998).  See Hensley.  The pure 
tone thresholds reported are not above 26 decibels for three 
frequencies and are all less than 40 decibels.  Also, as 
noted above, the speech recognition ability for the right ear 
is 100 percent.  

The Board observes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").  The 
clinical and other probative evidence of record simply fails 
to indicate that the veteran currently suffers from a hearing 
disability in the right ear for VA purposes.  The Board 
observes that in statements on appeal, the veteran has 
reported that he suffers from a hearing loss of the right ear 
as a result of noise exposure during his period of service.  
However, the veteran is not competent to diagnose a present 
right ear hearing disorder or to assert that a relationship 
exits between his period of service and such a disability.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  Additionally, no 
competent medical professional has furnished evidence 
supportive of the veteran's allegations.  In the absence of 
any competent evidence establishing that a hearing loss of 
the right ear for VA purposes became manifest during service 
or within one year of separation from service and as the 
veteran has not been shown to currently meet the requirements 
for service connection for hearing loss as provided in 38 
C.F.R. § 3.385 (1999), the Board finds the veteran's claim to 
be implausible and therefore, not well-grounded.  In the 
event hearing loss in the right ear should ever meet the 
requirements set forth in 38 C.F.R. § 3.385 (1999), the 
veteran is encouraged to submit documentation of such in an 
effort to reopen his claim.  Further, the Board finds the 
information provided in the statement of the case and other 
correspondence from the RO sufficient to inform the veteran 
of the elements necessary to complete his application for 
service connection.  Moreover, the veteran has not put the VA 
on notice of the existence of any other specific, particular 
piece of evidence that, if submitted, might make the claim 
well-grounded.  Robinette v. Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on such issue because the claim is not well grounded 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  


ORDER

Service connection for hearing loss of the right ear is 
denied.  


REMAND

The veteran asserts on appeal that he is entitled to 
increased disability evaluations for his service-connected 
post-operative residuals of a cervical C5-C6 anterior fusion 
and diskectomy with left arm radiculopathy and his service-
connected compression fracture at T12 and lumbar strain.  In 
reviewing the record, the Board notes that the RO did not 
fully comply with the Board's March 1998 remand instructions.  
The March 1998 remand requested, in part, that the veteran be 
afforded a VA orthopedic examination in order to determine 
the current extent and severity of his service-connected 
cervical spine disorder and his compression fracture at T12 
and lumbar strain.  The examiner was requested to report the 
impairment of function of the parts affected, to include 
evidence of painful motion and both active and passive ranges 
of motion and the respective normal range of motion of the 
back and extremities.  

The Board observes that pursuant to the March 1998 remand 
instructions, the veteran was afforded a VA spine examination 
in September 1998.  The veteran reported that he continued to 
have problems with his left upper extremity with numbness 
over the lateral aspect of the forearm and into the first and 
second digits.  The veteran also reported mild weakness on 
the left side and decreased and continued neck pain.  The 
examiner reported that on examination of motor function, the 
veteran demonstrated normal function of the biceps and 
triceps.  It was noted that there was clear weakness on 
abduction and adduction of the left thumb with the remainder 
of the motor examination unremarkable.  The sensory 
examination revealed decreased sensation to light touch and 
pinprick in a C5-C6 dermatome of distribution.  The examiner 
indicated an impression of cervical radiculopathy.  The 
examiner commented that the veteran had what appeared to be 
residual weakness and numbness in a distribution consistent 
with prior nerve root damage secondary to cervical 
spondylosis.  The examiner remarked that in regard to the 
thoracic compression fracture, such appeared to be mild in 
severity although the veteran complained of back pain which 
was out of proportion to the severity of the injury.  The 
Board observes that the examiner did not provide any ranges 
of motion as to the veteran's cervical spine, thoracic spine, 
or lumbar spine.  The examiner also did not provide 
information as to any functional impairment due to pain.  
Such information was specifically requested pursuant to the 
March 1998 remand.  The Board further observes that a 
September 1998 VA orthopedic report did indicate that the 
veteran had full range of motion of both the left and right 
shoulders.  However, no further information as to limitation 
of motion was provided.  The Board observes that information 
as to the range of motion of the veteran's cervical spine, 
thoracic spine and lumbar spine is clearly pertinent to 
assessing the disability evaluation to be assigned for the 
veteran's service-connected disorders.  38 C.F.R. Part 4 
Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 
5292, 5293, 5295 (1999).  

The Board observes that the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") has held that 
in assigning a disability evaluation, the VA must consider 
the effects of the disability upon ordinary use, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet.App. 202 (1995); Schafrath v. Derwinski, 1 Vet.App. 589 
(1991); 38 C.F.R. §§ 4.40, 4.45 (1995).  Additionally, the 
Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Also, when the medical evidence is inadequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992). Further, the Court has also 
held that the RO must comply with the Board's remand 
instructions or explain its failure to complete the requested 
action.  Talley v. Brown, 6 Vet.App. 72, 74 (1993).  Also, 
the Court recently issued a decision vacating and remanding a 
Board decision on the ground that the RO failed to follow the 
directives contained in the Board remand.  In concluding that 
a further remand was required, the Court noted the following 
regarding the VA 's failure to comply with the terms of the 
prior Board remand:

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by the Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.  Stegall v. West, No. 97-78 (U.S. 
Vet.App. June 26, 1998).  

Given the nature of the veteran's contentions, the Court's 
holdings in the cases noted above and as the September 1998 
VA spine and orthopedic examination reports did not include 
information specifically requested pursuant to the March 1998 
remand and pertinent to assessing the disability evaluations 
to be assigned for the veteran's service-connected disorders 
on appeal, the Board concludes that an additional VA 
examination would be helpful in resolving the issues raised 
by the instant appeal.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should schedule the veteran 
for a VA examination in order to 
determine the present nature and severity 
of his service-connected post-operative 
residuals of a cervical C5-C6 anterior 
fusion and diskectomy with left arm 
radiculopathy and compression fracture at 
T12 and lumbar strain.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail. 
The examiner should specifically 
indicate, in degrees, the extent to which 
there is any limitation of motion of the 
cervical spine, thoracic spine and lumbar 
spine, to include the active and passive 
ranges of motion and any limitation of 
function of the parts affected by 
limitation of motion.  Normal motion 
capabilities should also be specified.  
In addition, the examiner should be asked 
to express an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups and whether the 
veteran's back, neck, or left shoulder, 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to his service-connected 
disabilities.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).  

4.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the issues on 
appeal giving consideration to any 
additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.

5.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in again remanding this 
case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 


- 9 -


